DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-15 and 17 directed to a related process non-elected without traverse.  Accordingly, claims 12-15 and 17 have been cancelled.
EXAMINER’S AMENDMENT
The application has been amended as follows: 
Cancel non-elected claims 12-15 and 17.
Authorization for the following examiner’s amendment was given via telephone with attorney Frank Chau on 7/29/21.
In claims 29-31, after “claim” in line 1, delete “2” and insert “1” instead. Said claims must be corrected to depend from claim 1.
Allowable Subject Matter
Claims 1, 3-7, 9-10 and 27-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to teach or suggest, a method of inspecting a wafer quality, the method comprising: injecting ions into a wafer using an ion beam in an ion implantation process; collecting data about the ion beam by using a Faraday cup; extracting first data from the data about the ion beam, the first data including at least data collected in real-time about a scan mode in which ions are 
Claims 3-7, 9-10 and 27-33 are allowed as being directly or indirectly dependent of the allowed independent base claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOR KARIMY/Primary Examiner, Art Unit 2894